People v Hamilton (2020 NY Slip Op 01360)





People v Hamilton


2020 NY Slip Op 01360


Decided on February 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
BETSY BARROS, JJ.


2016-00767
 (Ind. No. 30/15)

[*1]The People of the State of New York, respondent,
vDavonte Hamilton, appellant.


Arza R. Feldman, Uniondale, NY (Steven A. Feldman of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Stephen L. Greller, J.), rendered December 14, 2015, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of his right to appeal was valid (see People v Kovalsky, 166 AD3d 900; People v McLean, 158 AD3d 822). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the denial of youthful offender treatment was an improvident exercise of discretion (see People v Pacherille, 25 NY3d 1021, 1024; People v Basurto-Lopez, 166 AD3d 643; People v McCray, 145 AD3d 740).
The defendant's contention regarding a judgment of conviction under Indictment No. 63/14, from which no appeal was taken, is not properly before this Court.
MASTRO, J.P., BALKIN, LEVENTHAL and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court